DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
With regards to the drawings and specifically Figures 3-5, the informal drawings are not of sufficient quality. The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slit in claims 7 and 8 and claims 15 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 should be amended to state a “fastening slit” to differentiate it from the “radiating slit” of claims 7 and 8.  
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the slit" 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 should be amended to state a “fastening slit” to differentiate it from the “radiating slit” of claims 15 and 16.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US Pat. No. 1,505,712) in view of Fu et al. (herein “Fu”; US Pub. No. 2018/0050278 A1).
Regarding claim 1, Kaplan discloses a toy comprising: a paddle and a handle (Fig. 1), the paddle having at least one diaphragm-hole for producing bubbles when the paddle is dipped in bubble solution and bubble solution is spread across the at least one diaphragm-hole, and then air is moved through the at least one diaphragm-hole to produce bubbles (Fig. 1, items 8; noting the ability to produce bubbles via the hole when dipped in solution is functionally possible given the holes), the handle being attached to or part of the paddle and having at least one finger-hole for holding the handle by at least one finger (Fig. 1, item 8’ and page 1, liens 54-58; noting insertion of a thumb or finger is obvious), the handle comprising a material having at least one first portion and at least one second portion (Fig. 2; noting either side of the handle, item 4), the material being folded on one side thereof so that the at least one first portion and the at least one second portion are folded together (Fig. 2 , item 4 and page 1, lines 30-35), the at least one first portion having at least one first portion finger-hole, and the at least one second portion having at least one second portion finger-hole (Fig. 1, item 8’), the at least one first portion finger-hole and the at least one second portion finger-hole aligning when the material is folded, thereby forming at least one finger-hole in the handle for holding the handle by at least one finger (Fig. 1, item 8’).  bubble producing toy. However, Fu discloses a similar device handheld device with holes used to produce bubbles (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaplan to use the device as a bubble producing toy because doing so would be applying a known technique (using a hand held device with holes, the device dipped into solution to produce bubbles) to a known device (a hand held fan with holes) ready for improvement to yield predictable results (using a hand held fan device with holes, the device dipped into solution to produce bubbles via the holes).
Regarding claim 2, the combined Kaplan and Fu disclose holding the toy by the handle (Kaplan: page 1, lines 42-53), dipping the paddle, or at least a portion thereof, into bubble solution (Fu: par. [0032] and Fig. 8B), lifting the paddle out of the bubble solution and waving the paddle back and forth in the air (Fu: par. [0032] and Fig. 8C).
Regarding claim 3, the combined Kaplan and Fu disclose that the handle is attached to the paddle opposite the side on which the material is folded (Kaplan: page 1, lines 36-39; noting the entire handle is glued to paddle, including the side opposite the folded portion).
Regarding claim 4, the combined Kaplan and Fu disclose that the paddle and handle are formed from a single sheet of material (Kaplan: Fig. 2; noting each is formed from a single sheet of material; emphasis added).
Regarding claim 5, the combined Kaplan and Fu disclose at least two diaphragm-holes for producing bubbles and the holes are at least one of the following: the same size, the same shape, different sizes, different shapes, round, oval, tennis racket-shaped, triangular-shaped, rectangular-shaped, square-shaped, and/or free-form-shaped (Kaplan: Fig. 1, items 8; noting “the same size and shape”).
at least two finger-holes in the handle (Kaplan: Fig. 1; noting at least one of item 8 can functionally serve as another finger hole).
Regarding claim 10, the combined Kaplan and Fu disclose at least one of the paddle and/or handle are made of plastic and the plastic is flexible or rigid (Fu: par. [0035]).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US Pat. No. 1,505,712) in view of Fu et al. (herein “Fu”; US Pub. No. 2018/0050278 A1) and in further view of Gushea (US Pat. No. 4,447,982).
Regarding claim 7, it is noted that the combined Kaplan and Fu do not specifically disclose at least one slit radiating from a perimeter of at least one of the at least one diaphragm-holes, the slit being capable of holding a quantity of bubble solution and causing the flow of bubble solution due to capillary action when in contact with the bubble solution, whereby the toy can produce more bubbles.  However, Gushea discloses a similar bubble producing toy wherein at least one slit radiating from a perimeter of at least one of the at least one diaphragm-holes (Fig. 1, proximate items 1), the slit being capable of holding a quantity of bubble solution and causing the flow of bubble solution due to capillary action when in contact with the bubble solution, whereby the toy can produce more bubbles (col. 3, lines 22-28).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Kaplan and Fu to use slits in combination with the diaphragm holes as taught by Gushea because doing so would be use of a known technique (using slits around the perimeter of a bubble producing ring) to improve a similar device (a hand held fan that can be 
Regarding claim 8, the combined Kaplan, Fu, and Gushea disclose that at least one part of the slit is straight, curved, wiggly or sinuous, has portions containing at least one hole, or any combination thereof (Gushea: Fig. 1, proximate item 10; noting “straight”).


Allowable Subject Matter
Claims 11-15, and 18 are allowed.  Claims 9, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/23/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711